DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, applicant has amended claim 1 to have the limitation of “the body portion and the at least one support portion of the furniture cart located on the lower side are configured to fit between the pair of first casters on the furniture cart located on the upper side when the furniture carts are stacked”. Matsumoto does not disclose the above-described configuration of amended claim 1. As is shown in figs. 2C, 6, and 7 of Matsumoto, the body portion and the at least one support portion of the upper furniture cart Matsumoto's upper furniture cart interferes with the body portion and the support portion of the lower furniture cart in a plan view. Modifying the frame structure of Matsumoto to meet the above limitation would prevent the carts from nesting and teach away from the intended use of the carts of Matsumoto. For the reason stated above claim 1 has allowable subject matter, so claim 1 and its dependent claims are in condition for allowance. 
Regarding claim 2, applicant has amended claim 2 to include the limitation of “when two of the furniture carts are stacked, the furniture cart located on an upper side contacts, from above, the horizontal surface of the furniture cart located on a lower side”. Matsumoto teaches two carts stacking/nesting (Fig.7) and the furniture cart on an upper side (cart on left in fig.7) contacting the horizontal member (22) of the lower furniture cart (cart on the right in fig.7). Matsumoto does not teach the upper furniture cart contacting the horizontal surface from above of the lower cart. There would be no reason to modify the horizontal member (22) of the furniture cart of Matsumoto without hindsight and major changes to the nesting structure. For the reason stated above claim 2 has allowable subject matter, so claim 2 is in condition for allowance. 
Regarding claim 3, applicant has amended claim 3 to include the limitation of “the body portion and the at least one support portion of the furniture cart located on the lower side when the two furniture carts are stacked are configured to contact the pair of first casters of the furniture cart located on the upper side, thereby to avoid further rotation of the pair of first casters of the furniture cart located on the upper side when the pair of first casters of the furniture cart located on the upper side rotates around the rotation axis". Matsumoto does not teach the lower cart contacting the pair of first casters of the upper cart, Matsumoto teaches the carts first pair of casters (5) to be able to move freely when the carts are stacked (see fig.7). With no reason to modify Matsumoto, claim 3 has allowable subject matter and is condition for allowance. 
Regarding claim 4, applicant has amended claim 4 to include the limitation of "a part of at least the one of the two support portions being located lower than the one of the two pillar members" and "part of at least the other of the two support portions being located lower than the other of the two pillar members." Matsumoto teaches pillars (side rods 26, fig.1) which are located below support portions (mounting rod 6 and locking bar 7, fig.1) as seen in figure 2B. Modifying the pillars (26) to be above part of the support portions (6 and 7) would prevent the chairs from stacking correctly on the cart and destroy the intended use of the cart as seen in figure 5. With no reason to modify and modification destroying the intended use of the original apparatus, claim 4 and its dependent claims have allowable subject matter and is in condition for allowance. 
Regarding claim 9, applicant has added new claim 9 to the claim set and claim 9 has the limitation of “the body portion and the at least one support portion are at least partially located in a region between the pair of first casters in a plan view”. Matsumoto does not disclose the above-described configuration of amended claim 1. As is shown in figs. 2C, 6, and 7 of Matsumoto, the body portion and the at least one support portion of the upper furniture cart Matsumoto's upper furniture cart interferes with the body portion and the support portion of the lower furniture cart in a plan view. Modifying the frame structure of Matsumoto to meet the above limitation would prevent the carts from nesting and teach away from the intended use of the carts of Matsumoto. For the reason stated above claim 9 has allowable subject matter, so claim 1 and its dependent claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.B.S./Examiner, Art Unit 3618 

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618